DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to amendments/arguments for U.S. Application No. 16/999994 filed on July 21, 2022.

	


Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
3.	Applicant’s arguments have been considered but are not persuasive. 

	On Pg. 25 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “ Shirakawa describes a host device that stores a log of a file in a plurality of storages using a log-structured file system. A processor selects a storage area of the plurality of storages to store a log which is determined to be live for garbage collection. (See, Abstract).  However, Shirakawa is silent at least about "using a segment usage table (SUT) that indicates space available in log segments of the LFS, identifying a plurality of log segments having contiguous sections that are candidates for segment cleaning", as currently amended claim 1 recites.  Regarding claim element "reading the live blocks, wherein reading the live blocks includes reading chunk identifiers associated with the live blocks", as previously recited in claim 1, the Office Action cites paragraph [0071] in Shirakawa. Paragraphs [0070] and [0071] in Shirakawa are given below.

	Examiner replies that Shirakawa teaches this claimed concept.  Par. 0055 Shirakawa discloses the sequence of storing the segments in order of appending in the order of the first. Par. 0058 Shirakawa discloses the segment management table indicates utilization up to a certain storage location. The utilization up to a certain storage location is seen as contiguous sections.


On Pg. 26 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Thus, while currently amended claim 1 recites "reading the live blocks in the plurality of the identified log segments, each live block comprising chunk holding data and an associated chunk identifier, wherein reading the live blocks includes reading data being held by the lives blocks and chunk identifiers associated with the live blocks", in Shirakawa, the live determining unit determines whether edit logx-y, which is subjected to the garbage collection, is live using an inode map. Accordingly, Shirakawa nowhere discloses "reading the live blocks in the plurality of the identified log segments ... wherein reading the live blocks includes reading data being held by the lives blocks and chunk identifiers associated with the live blocks", as recited in currently amended claim 1. The Office's statement "The chunk identifiers are seen as the inode map pointers" at page 14 appears misplaced because Ishikawa nowhere discloses any "inode map pointers." However, even if arguendo, the Office Action's assertion (chunk identifiers=inode map pointers) is assumed as correct, "reading the live blocks in the plurality of the identified log segments, each live block comprising chunk holding data and an associated chunk identifier, wherein reading the live blocks includes reading data being held by the lives blocks and chunk identifiers associated with the live blocks", as recited in currently amended claim 1 is patentably different from the disclosures in Shirakawa.”

Examiner replies that Shirakawa teaches this claimed concept. Par. 0051 Shirakwak discloses the segments are divided into a header part and a data part. The header part contains identifiers. The data part contains a list of edit logs. The edit logs are seen as holding data. The header part is seen as the chunk identifier. Par. 0070 Shirakawa discloses the segment reading unit reads information to be sent to the live determining unit. Par. 0071 Shirakawa discloses the inode map acquires a file attribute and metadata of the file from the inode map. The chunk identifiers are seen as the inode map pointers.




Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 4, 6, 7, 8, 11, 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa U.S. Patent Application Publication No. 2017/0351608 (herein as ‘Shirakawa’) and further in view of Kohli et al. U.S. Patent Application Publication No. 2020/0293499 (herein as ‘Kohli’) and ABE et al. U.S. Patent Application Publication No. 2019/0235755 (herein as ‘ABE’).


As to claim 1 Shirakawa teaches a method of enhancing efficiency of segment cleaning for a log-structured file system (LFS), the method comprising:
Using a segment usage table (SUT) that indicates space available in log segments of the LFS, identifying a pluralitty of log segments having contiguous sections that are candidates for segment cleaning (Par. 0055 Shirakawa discloses the sequence of storing the segments in order of appending in the order of the first. Par. 0058 Shirakawa discloses the segment management table indicates utilization up to a certain storage location. The utilization up to a certain storage location is seen as contiguous sections);
identifying, live blocks within the plurality of the identified log segments, the live blocks representing blocks that hold current data (Par. 0025 Shirakawa discloses a log-structured file system. Par. 0048 Shirakawa discloses a segment management table that holds information on the usages of the segments in the storages);
reading the live blocks in the plurality of the identified log segments, each live block comprising chunk holding data and an associated chunk identifier, wherein reading the live blocks includes reading data being held by the live blocks and chunk identifiers associated with the live blocks (Par. 0051 Shirakwak discloses the segments are divided into a header part and a data part. The header part contains identifiers. The data part contains a list of edit logs. The edit logs are seen as holding data. The header part is seen as the chunk identifier. Par. 0070 Shirakawa discloses the segment reading unit reads information to be sent to the live determining unit. Par. 0071 Shirakawa discloses the inode map acquires a file attribute and metadata of the file from the inode map. The chunk identifiers are seen as the inode map pointers);
coalescing the live blocks, wherein the coalescing comprises writing the live blocks into one new segment (Par. 0097 Shirakawa discloses creating a new segment to store the edited segment information. Par. 0099 and Par. 0100 Shirakawa discloses an output segment selecting unit which groups blocks of segments to be stored in the new segment. Coalescing the live blocks is seen as grouping blocks of segments in a storage destination);
and performing a blind update of the chunk identifiers in a chunk map to indicate the new segment the updating comprising mapping the updated chunk identifiers to a segment identifier of the new segment (Par. 0100 Shirakawa discloses updating the segment by appending the new segment to the storage and updating the block pointer and inode map);
Shirakawa does not teach but Kohli teaches wherein performing a blind update comprises writing to the chunk map without reading from the chunk map (Par. 0137 Kohli discloses locating storage location to be written to. The system discloses first data set is copied to the memory location that the processor may check the keys without reading the value corresponding to the key).
Shirakawa and Kohli are analogous art because they are in the same field of endeavor, log structured transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the log structure file system of Shirakawa to include the writing of Kohli, to allow for better cache line utilization. The suggestion/motivation to combine is that it would be obvious to try in order to allow the processor to quick check the keys (Par. 0137 Kohli).
Shirakawa in combination with Kohli does not teach but ABE teaches allowing the plurality of log segments to be over-written (Par. 0054 ABE discloses a log is data that is written sequentially to an unused area of the log-structures storage area. Par.0186 Abe discloses the log-structures write space is overwrite with updated data. The log space is seen as storing log segments).
Shirakawa and ABE are analogous art because they are in the same field of endeavor, log structured transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the log structure file system of Shirakawa to include the overwriting log data of a log structure of ABE, to allow large volumes of data to be stored without being compressed. The suggestion/motivation to combine is that it would be obvious to try in order to reduce costs of holding data such as the bit costs of a storage device and the power consumption costs of a storage apparatus (Par. 0137 ABE).


As to claim 4 Shirakawa in combination with Kohli and ABE teaches each and every limitation of claim 1.
In addition Kohli teaches based at least on access costs, calculating an expected cost of a segment cleaning operation; based at least on storage costs, calculating an expected cost savings from the segment cleaning operation; based at least on the expected cost of the segment cleaning and the expected cost savings from the segment cleaning, determining whether to perform the segment cleaning; and based at least on making a determination to perform the segment cleaning, performing the segment cleaning operations (Par. 0099 Kohli discloses using the processing system to optimize the stream processing by eliminating different processing cost such as interrupts, thread scheduling, cache thrashing).

As to claim 6 Shirakawa in combination with Kohli teaches each and every limitation of claim 1.
Shirakawa in combination with Kohli does not teach but Della Monica teaches wherein allowing the plurality of log segments to be over-written comprises logically marking data in the log segments as deleted (Par. 0054 ABE discloses a log is data that is written sequentially to an unused area of the log-structures storage area. Par.0186 Abe discloses the log-structures write space is overwrite with updated data. The log space is seen as storing log segments).



As to claim 7 Shirakawa in combination with Kohli and ABE teaches each and every limitation of claim 1.
In addition Shirakawa teaches further comprising: updating indications of live blocks in the SUT during the coalescing (Par. 0078 Shirakawa discloses updating a file which causes a new segment to be stored. Par. 0100 Shirakawa discloses updating the segment by appending the new segment to the storage and updating the block pointer and inode map).


As to claim 8 Shirakawa teaches a computer system for enhancing efficiency of segment cleaning for a log-structured file system (LFS) of a computer storage of the computer system, the computer system comprising: a processor; and a non-transitory computer readable medium having stored thereon program code for transferring data to another computer system, the program code causing the processor to: 
using a segment usage table (SUT) that indicates space available in log segments of the LFS, identify a plurality of log segments having contiguous sections that are candidates for segment cleaning (Par. 0055 Shirakawa discloses the sequence of storing the segments in order of appending in the order of the first. Par. 0058 Shirakawa discloses the segment management table indicates utilization up to a certain storage location. The utilization up to a certain storage location is seen as contiguous sections);
identify, live blocks within the plurality of the identified log segments, the live blocks representing blocks that hold current data based at least on a segment usage table (SUT), live blocks in an LFS, (Par. 0025 Shirakawa discloses a log-structured file system. Par. 0048 Shirakawa discloses a segment management table that holds information on the usages of the segments in the storages); 
read the live blocks in the plurality of the identified log segments, each live block comprising chunk holding data and an associated chunk identifier, wherein reading the live blocks includes reading data being held by the live blocks and chunk identifiers associated with the live blocks (Par. 0051 Shirakwak discloses the segments are divided into a header part and a data part. The header part contains identifiers. The data part contains a list of edit logs. The edit logs are seen as holding data. The header part is seen as the chunk identifier. Par. 0070 Shirakawa discloses the segment reading unit reads information to be sent to the live determining unit. Par. 0071 Shirakawa discloses the inode map acquires a file attribute and metadata of the file from the inode map. The chunk identifiers are seen as the inode map pointers);
coalesce the live blocks, wherein the coalescing comprises writing the live blocks into new segment (Par. 0097 Shirakawa discloses creating a new segment to store the edited segment information. Par. 0099 and Par. 0100 Shirakawa discloses an output segment selecting unit which groups blocks of segments to be stored in the new segment. Coalescing the live blocks is seen as grouping blocks of segments in a storage destination); 
perform a blind update of the chunk identifiers in a chunk map to indicate the new segment (Par. 0100 Shirakawa discloses updating the segment by appending the new segment to the storage and updating the block pointer and inode map); 
the updating comprising mapping the updated chunk identifiers to a segment identifier of the new segment, (Par. 0100 Shirakawa discloses updating the segment by appending the new segment to the storage and updating the block pointer and inode map);
Shirakawa does not teach but Kohli teaches wherein performing a blind update comprises writing to the chunk map without reading from the chunk map (Par. 0137 Kohli discloses locating storage location to be written to. The system discloses first data set is copied to the memory location that the processor may check the keys without reading the value corresponding to the key).
Shirakawa and Kohli are analogous art because they are in the same field of endeavor, log structured transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the log structure file system of Shirakawa to include the writing of Kohli, to allow for better cache line utilization. The suggestion/motivation to combine is that it would be obvious to try in order to allow the processor to quick check the keys (Par. 0137 Kohli);
Shirakawa in combination with Kohli does not teach but ABE teaches and allow the plurality of log segments to be over-written  (Par. 0054 ABE discloses a log is data that is written sequentially to an unused area of the log-structures storage area. Par.0186 Abe discloses the log-structures write space is overwrite with updated data. The log space is seen as storing log segments).
Shirakawa and ABE are analogous art because they are in the same field of endeavor, log structured transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the log structure file system of Shirakawa to include the overwriting log data of a log structure of ABE, to allow large volumes of data to be stored without being compressed. The suggestion/motivation to combine is that it would be obvious to try in order to reduce costs of holding data such as the bit costs of a storage device and the power consumption costs of a storage apparatus (Par. 0137 ABE).



As to claim 11 Shirakawa in combination with Kohli teaches each and every limitation of claim 8.
In addition Kohli teaches wherein the program code is further operative to: based at least on access costs, calculate an expected cost of a segment cleaning operation; based at least on storage costs, calculate an expected cost savings from the segment cleaning operation; based at least on the expected cost of the segment cleaning operation and the expected cost savings from the segment cleaning operation, determine whether to perform the segment cleaning operation; and based at least on making a determination to perform the segment cleaning operation, perform the segment cleaning operation (Par. 0099 Kohli discloses using the processing system to optimize the stream processing by eliminating different processing cost such as interrupts, thread scheduling, cache thrashing).


As to claim 14 Shirakawa in combination with Kohli teaches each and every limitation of claim 8.
In addition Shirakawa teaches wherein the program code is further operative to: updating indications of live blocks in the SUT during the coalescing (Par. 0078 Shirakawa discloses updating a file which causes a new segment to be stored. Par. 0100 Shirakawa discloses updating the segment by appending the new segment to the storage and updating the block pointer and inode map).


As to claim 15 Shirakawa teaches a non-transitory computer readable storage medium having stored thereon program code executable by a processor, the program code embodying a method comprising: 
for enhancing efficiency of segment cleaning of a log-structured file system (LFS) of a computer storage of a computer system, the method comprising: using a segment usage table (SUT) that indicates space available in log segments of the LFS, identifying a plurality of log segments having contiguous sections that are candidates for segment cleaning; identifying, live blocks within the plurality of the identified log segments, the live blocks representing blocks that hold current data (Par. 0025 Shirakawa discloses a log-structured file system. Par. 0048 Shirakawa discloses a segment management table that holds information on the usages of the segments in the storages); 
reading the live blocks, in the plurality of the identified log segments, each live block comprising chunk holding data and an associated chunk identifier,  wherein reading the live blocks includes reading data being held by the live blocks and chunk identifiers associated with the live blocks (Par. 0070 Shirakawa discloses the segment reading unit reads information to be sent to the live determining unit. Par. 0071 Shirakawa discloses the inode map acquires a file attribute and metadata of the file from the inode map. The chunk identifiers are seen as the inode map pointers); 
coalescing the live blocks, wherein the coalescing comprises writing the live blocks into one new segment (Par. 0097 Shirakawa discloses creating a new segment to store the edited segment information. Par. 0099 and Par. 0100 Shirakawa discloses an output segment selecting unit which groups blocks of segments to be stored in the new segment. Coalescing the live blocks is seen as grouping blocks of segments in a storage destination); 
and performing a blind update of the chunk identifiers in a chunk map to indicate the new segment the updating comprising mapping the updated chunk identifiers to a segment identifier of the new segment (Par. 0100 Shirakawa discloses updating the segment by appending the new segment to the storage and updating the block pointer and inode map);
Shirakawa does not teach but Kohli teaches wherein performing a blind update comprises writing to the chunk map without reading from the chunk map, and allowing the plurality of log segments to be over-written (Par. 0137 Kohli discloses locating storage location to be written to. The system discloses first data set is copied to the memory location that the processor may check the keys without reading the value corresponding to the key).
Shirakawa and Kohli are analogous art because they are in the same field of endeavor, log structured transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the log structure file system of Shirakawa to include the writing of Kohli, to allow for better cache line utilization. The suggestion/motivation to combine is that it would be obvious to try in order to allow the processor to quick check the keys (Par. 0137 Kohli).
 

As to claim 18 Shirakawa in combination with Kohli teaches each and every limitation of claim 15.
In addition Kohli teaches wherein the program code further comprises: based at least on access costs, calculating an expected cost of a segment cleaning operation; based at least on storage costs, calculating an expected cost savings from the segment cleaning; based at least on the expected cost of the segment cleaning and the expected cost savings from the segment cleaning operation, determining whether to perform the segment cleaning operation; and based at least on making a determination to perform the segment cleaning operation, performing the segment cleaning operation (Par. 0099 Kohli discloses using the processing system to optimize the stream processing by eliminating different processing cost such as interrupts, thread scheduling, cache thrashing). 


7.	Claims 2, 3, 9, 10, 13, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa U.S. Patent Application Publication No. 2017/0351608 (herein as ‘Shirakawa’) and further in view of Kohli et al. U.S. Patent Application Publication No. 2020/0293499 (herein as ‘Kohli’) and Fretz et al. U.S. Patent Application Publication No.20210103564 (herein as ‘Fretz’).


As to claim 2 Shirakawa in combination with Kohli teaches each and every limitation of claim 1.
Shirakawa in combination with Kohli does not teach but Fretz teaches further comprising: while the SUT is in a list format, determining that  quantity of live blocks has reached a bitmap-favored threshold; and based on the determining changing a format of the SUT from a list format to a bitmap format and maintain a constant size of the SUT (Par. 0046 Fretz discloses the bitmap is associated with a constant size. Par. 0100 Fretz discloses storing the hash table in the storage bitmap location. Par. 0101 Fretz discloses converting the hash key data into valid location of the storage location. The bitmap is stored in the storage location).
Shirakawa and Fretz are analogous art because they are in the same field of endeavor, log structured transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the log structure file system of Shirakawa to include the format conversion of Fretz, to allow for better performance. The suggestion/motivation to combine is that it would be obvious to try in order to prevent degraded performance (Par. 0002 Fretz).

As to claim 3 Shirakawa in combination with Kohli teaches each and every limitation of claim 2.
Shirakawa in combination with Kohli does not teach but Fretz teaches or after the coalescing, determining that the quantity of live blocks in the SUT has decreased to a list-favored threshold and converting the format of the SUT from the bitmap format to the list format, wherein the list-favored threshold is less than the quantity of live blocks corresponding to the bitmap-favored threshold (Par. 0046 Fretz discloses the bitmap is associated with a constant size. Par. 0100 Fretz discloses storing the hash table in the storage bitmap location. Par. 0101 Fretz discloses converting the hash key data into valid location of the storage location. The bitmap is stored in the storage location).
Shirakawa and Fretz are analogous art because they are in the same field of endeavor, log structured transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the log structure file system of Shirakawa to include the format conversion of Fretz, to allow for better performance. The suggestion/motivation to combine is that it would be obvious to try in order to prevent degraded performance (Par. 0002 Fretz).




As to claim 9 Shirakawa in combination with Kohli teaches each and every limitation of claim 8.
Shirakawa in combination with Kohli does not teach but Fretz teaches
wherein the program code is further operative to: while the SUT is in a list format, determine that a quantity of live blocks has reached a bitmap-favored threshold; and based one the determining change a format of the SUT from a list format and to a bitmap format and maintain a constant size of the SUT (Par. 0100 Fretz discloses storing the hash table in the storage bitmap location. Par. 0101 Fretz discloses converting the hash key data into valid location of the storage location. The bitmap is stored in the storage location).
Shirakawa and Fretz are analogous art because they are in the same field of endeavor, log structured transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the log structure file system of Shirakawa to include the format conversion of Fretz, to allow for better performance. The suggestion/motivation to combine is that it would be obvious to try in order to prevent degraded performance (Par. 0002 Fretz).

As to claim 10 Shirakawa in combination with Kohli teaches each and every limitation of claim 9.
Shirakawa in combination with Kohli does not teach but Fretz teaches
wherein the program code is further operative to or after the coalescing, determine that a the quantity of live blocks in the SUT has decreased a list-favored threshold and convert the format of the SUT from the bitmap format to the list format, wherein the list-favored threshold is less than the quantity of live blocks corresponding to the bitmap-favored threshold (Par. 0100 Fretz discloses storing the hash table in the storage bitmap location. Par. 0101 Fretz discloses converting the hash key data into valid location of the storage location. The bitmap is stored in the storage location).
Shirakawa and Fretz are analogous art because they are in the same field of endeavor, log structured transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the log structure file system of Shirakawa to include the format conversion of Fretz, to allow for better performance. The suggestion/motivation to combine is that it would be obvious to try in order to prevent degraded performance (Par. 0002 Fretz).



As to claim 13 Shirakawa in combination with Kohli teaches each and every limitation of claim 8.
Shirakawa in combination with Kohli does not teach but ABE teaches wherein allowing the plurality of log segments to be over-written comprises logically marking data in the log segments as deleted (Par. 0054 ABE discloses a log is data that is written sequentially to an unused area of the log-structures storage area. Par.0186 Abe discloses the log-structures write space is overwrite with updated data. The log space is seen as storing log segments).
As to claim 16 Shirakawa in combination with Kohli teaches each and every limitation of claim 15.
Shirakawa in combination with Kohli does not teach but Fretz teaches wherein the program code further comprises: while the SUT is in a list format, determining that a quantity of live blocks has reached a bitmap-favored threshold; based on the determining  changing a format of the SUT from a list format to a bitmap format and maintaining a constant size of the SUT (Par. 0100 Fretz discloses storing the hash table in the storage bitmap location. Par. 0101 Fretz discloses converting the hash key data into valid location of the storage location. The bitmap is stored in the storage location).
As to claim 17 Shirakawa in combination with Kohli teaches each and every limitation of claim 16.
Shirakawa in combination with Kohli does not teach but Fretz teaches wherein changing the format of the SUT comprises or after the coalescing, determining that the quantity of live blocks in the SUT has decreased a list-favored threshold and converting the format of the SUT from the bitmap format to the list format, wherein the list-favored threshold is less than the quantity of live blocks corresponding to the bitmap-favored threshold (Par. 0100 Fretz discloses storing the hash table in the storage bitmap location. Par. 0101 Fretz discloses converting the hash key data into valid location of the storage location. The bitmap is stored in the storage location).


As to claim 20 Shirakawa in combination with Kohli teaches each and every limitation of claim 15.
Shirakawa in combination with Kohli does not teach but ABE teaches wherein allowing the plurality of log segments to be over-written comprises logically marking data in the log segments as deleted (Par. 0054 ABE discloses a log is data that is written sequentially to an unused area of the log-structures storage area. Par.0186 Abe discloses the log-structures write space is overwrite with updated data. The log space is seen as storing log segments).



8.	Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shirakawa U.S. Patent Application Publication No. 2017/0351608 (herein as ‘Shirakawa’) and further in view of Kohli et al. U.S. Patent Application Publication No. 2020/0293499 (herein as ‘Kohli’) and Karr et al. U.S. Patent Application Publication No. 2021/0019237 (herein as ‘Karr’).


As to claim 5 Shirakawa in combination with Kohli teaches each and every limitation of claim 1.
Shirakawa in combination with Kohli and Della Monica does not teach but Karr teaches wherein mapping the updated chunk identifiers to a segment identifier of the new segment comprises storing chunk identifiers and a segment identifier of the new segment as key-value pairs in a log-structured merge- tree (LSM-tree) (Par. 0089 Karr discloses the data and metadata is stored in the log structured index such as a log structured merge tree).
Shirakawa and Karr are analogous art because they are in the same field of endeavor, log structured transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the log structure file system of Shirakawa to include the data of Karr, to allow for more versatile and compact memory storage. The suggestion/motivation to combine is that it would be obvious to try in order to provide for an improved user experience (Par. 0129 Karr).


As to claim 12 Shirakawa in combination with Kohli teaches each and every limitation of claim 8.
Shirakawa in combination with Kohli and Della Monica does not teach but Karr teaches wherein mapping the updated chunk identifiers to a segment identifier of the new segment comprises storing chunk identifiers and a segment identifier of the new segment as key-value pairs in a log-structured merge-tree (LSM-tree) (Par. 0089 Karr discloses the data and metadata is stored in the log structured index such as a log structured merge tree).
Shirakawa and Karr are analogous art because they are in the same field of endeavor, log structured transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the log structure file system of Shirakawa to include the data of Karr, to allow for more versatile and compact memory storage. The suggestion/motivation to combine is that it would be obvious to try in order to provide for an improved user experience (Par. 0129 Karr).



As to claim 19 Shirakawa in combination with Kohli teaches each and every limitation of claim 15.
Shirakawa in combination with Kohli and Della Monica does not teach but Karr teaches wherein mapping the updated chunk identifiers to a segment identifier of the new segment comprises storing chunk identifiers and a segment identifier of the new segment as key-value pairs in a log-structured merge-tree (LSM-tree) (Par. 0089 Karr discloses the data and metadata is stored in the log structured index such as a log structured merge tree).
Shirakawa and Karr are analogous art because they are in the same field of endeavor, log structured transaction processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the log structure file system of Shirakawa to include the data of Karr, to allow for more versatile and compact memory storage. The suggestion/motivation to combine is that it would be obvious to try in order to provide for an improved user experience (Par. 0129 Karr).





Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  October 25, 2022Examiner, Art Unit 2159                                                                                                                                                                                                        
/AMRESH SINGH/Primary Examiner, Art Unit 2159